Citation Nr: 1628045	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

During the November 2015 Board hearing, the Veteran testified that he had daily lifestyle changes due to a diagnosed depressive disorder, which was caused by service-connected thoracic and lumbar strain.  He further state that the psychiatric disability required him to take several different medications and undergo frequent therapy and medical treatment.  His representative submitted two document prepared by J. Wheeler, Ph.D., which show a current diagnosis of depressive disorder due to a back condition.

It is unclear whether the supporting reports referenced in the October 2015 Mental Disorders Disability Benefits Questionnaire were also submitted at the time of the hearing.  Those referenced reports are not part of the current record.  Accordingly, a remand is in order so as to provide a whole record upon which a full and fair adjudication can be made.

The Veteran was provided with a comprehensive VA examination with opinion in June 2010, which did not have the documents from Dr. Wheeler to consider.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  Consideration of all theories of entitlement raised by the claimant or the evidence of record is required as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Thus, to fairly decide the merits of the Veteran's claim for service connection for a psychiatric disability, the Board finds that a remand is warranted to provide the Veteran an additional VA examination and opinion.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including those reports referenced in Dr. Wheeler's October 2015 Mental Disorders Disability Benefits Questionnaire, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychological disability.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically comment on an October 2015 Mental Disorders Disability Benefits Questionnaire with attached reports; an October 2015 private medical record by Dr. Wheeler; a February 2011 private medical record by Dr. Poston; a January 2010 private medical record by Dr. Poston; and a June 2010 VA examination.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should provide a full multi-axial diagnosis, including the assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the March 2010 lay statement of the Veteran's spouse, and the Veteran's hearing testimony in November 2015.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disability or depressive disorder had its onset in or was caused by active service or by any incident during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disability or depressive disorder was caused by service-connected disabilities, to include the thoracolumbar and cervical disabilities?

(c)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disability or depressive disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to include the thoracolumbar and cervical spine disabilities?

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

